                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA



  CHRISTOPHER STEWART, ET AL.                                          CIVIL ACTION

  VERSUS

  QUALITY CARRIERS, INC., ET AL.                               NO. 19-00606-BAJ-SDJ


                             RULING AND ORDER

      Before the Court are three related Motions: (1) Plaintiff’s Motion To Strike

Defendants’ Statement Of Uncontested Material Facts And Affidavit Of Ben

Smith (Doc. 34); (2) Defendants Quality Carriers, Inc., Bay Insurance

Risk Retention    Group,    Inc.,   Fireman's     Fund     Insurance     Company,

Old Republic Insurance Company, Transguard Insurance Company of America, Inc.,

and Abraham Baylor’s (hereinafter “Defendants”) Daubert Motion In Limine To

Exclude Or Limit The Testimony Of Jason Walton (Doc. 28); and

(3) Defendants’ Motion For Summary Judgment (Doc. 27). The Motions are

opposed. (Doc. 45; Doc. 35; Doc. 36). The parties filed Replies. (Doc. 54; Doc. 52;

Doc. 39). For the reasons stated herein, the Motions are DENIED.

   I. FACTS

      This case arises out of a multi-vehicle collision between Plaintiff

Christopher Stewart, Defendant Abraham Baylor, and Mariah Craige.

      On the evening of September 23, 2018, Baylor was driving a Freightliner

tractor and hauling a liquid tanker trailer (hereinafter “Baylor trailer”) on

                                        1
Interstate 12 (hereinafter “I-12”) Eastbound in Livingston Parish, Louisiana.

(Doc. 27-1, ¶¶ 1–2; Doc. 36-1, ¶¶ 1–2). Craige was operating a Kia Rio sedan

(hereinafter   “Craige    Kia”)   on   I-12       Eastbound.   (Doc.   27-1,   ¶¶    3,   22;

Doc. 36-1, ¶¶ 3, 22). Stewart was operating a Ford (hereinafter “Stewart Ford”) on

I-12 Westbound. (Doc. 36-1, ¶ 10; Doc. 39-1, ¶ 10).

      I-12 Eastbound has two lanes at the location of the collision. (Doc. 27-1, ¶ 4;

Doc. 36-1, ¶ 4). Baylor was driving in the right lane, while Craige was driving in the

left lane. (Doc. 27-1, ¶¶ 2, 17; Doc. 36-1, ¶¶ 2, 17). The Baylor trailer and Craige Kia

were involved in an accident. (Doc. 27-1, ¶ 3; Doc. 36-1, ¶ 3). The evidence suggests

that Baylor was traveling with his cruise control set at 65 mph in the 70-mph zone.

(Doc. 27-1, ¶ 6; Doc. 36-1, ¶ 6). Craige was driving at 81-mph and did not brake at the

time of the collision with the Baylor trailer. (Doc. 27-1, ¶ 19; Doc. 36-1, ¶ 19).

      The physical evidence is indicative of the Craige Kia striking the left side

fender of the Baylor trailer from the rear while moving forward. (Doc. 36-1, ¶ 1;

Doc. 39-1, ¶ 1). The impact to the Baylor trailer was to the driver’s side mud flap and

fender. (Doc. 27-1, ¶ 12; Doc. 36-1, ¶ 12).

      Just prior to the accident, Baylor looked in his side view mirrors to his left and

saw a set of headlights about one car length behind his tractor trailer in the left,

inside lane next to him. (Doc. 27-1, ¶ 10; Doc. 36-1, ¶ 10). When Baylor felt the Craige

Kia hit his trailer and truck, he looked in his side view mirrors and saw the vehicle

in the left lane next to his tractor trailer. (Doc. 27-1, ¶ 13; Doc. 36-1, ¶ 13). Baylor

then brought his tractor and trailer to a controlled stop further down on the right



                                              2
shoulder of the roadway. (Doc. 27-1, ¶ 15; Doc. 36-1, ¶ 15).

         At the same time, the Stewart Ford was traveling Westbound on I-12 west of

Exit 32 and was approaching the on-ramp merge lane. (Doc. 36-1, ¶ 10;

Doc. 39-1, ¶ 10). Following the Baylor-Craige collision, the Craige Kia entered the

median between I-12 Eastbound and I-12 Westbound. (Doc. 27-1, ¶ 21;

Doc. 36-1, ¶ 21). The Craige Kia crossed into the Westbound lanes of traffic where it

collided head-on with the Stewart Ford. (Id.). The Craige Kia slowed to 35.4 miles per

hour after the Baylor-Craige collision, just five seconds before impact with the

Stewart Ford. (Doc. 36-1, ¶ 17; Doc. 39-1, ¶ 17).

         Plaintiff Stewart testified that he has no knowledge of what occurred on the

Eastbound lanes of I-12 between the Craige Kia and the Baylor trailer.

(Doc. 27-1, ¶ 22; Doc. 36-1, ¶ 22). Craige testified that she has no memory of the

subject accident. (Doc. 27-1, ¶ 20; Doc. 36-1, ¶ 20). There was no physical evidence on

the roadway to suggest that the Baylor trailer ever exited the right lane and entered

the left lane of I-12. (Doc. 27-1, ¶ 23; Doc. 36-1, ¶ 23).

   II.      DISCUSSION

         Defendants move for summary judgment, contending that Plaintiff cannot

meet his burden of proof on an essential element of his claims: Plaintiff cannot

establish that the Baylor trailer exited his lane of travel and entered the lane

occupied by Craige. (Doc. 27-2, p. 9).

         The parties offer conflicting expert testimony on this point. Plaintiff’s expert,

Jason Walton, opines that there is no evidence to indicate that the Craige Kia



                                             3
contributed to the collision in any way. (Doc. 28-9, p. 15). Rather, Walton concludes

that Baylor executed an improper lane change and failed to take appropriate actions

to prevent a collision. (Id.). Contrarily, Defendants’ expert, Ben Smith, opines that

Craige was driving inattentively and consistent with the Craige Kia drifting into the

Baylor trailer. (Doc. 27-7, ¶ 28).

      Both parties seek to exclude the opposing expert’s opinions. For the reasons

stated herein, the Court will permit both experts’ opinions and deny summary

judgment based on a genuine issue of material fact regarding the cause of the

collision. See Fed. R. Civ. P. 56 (A court may grant summary judgment only “if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”).

      It bears reminding that “the trial court's role as gatekeeper [under Daubert] is

not intended to serve as a replacement for the adversary system.” Pipitone v.

Biomatrix,   Inc.,   288   F.3d      239,   250   (5th   Cir.   2002)   (citing Daubert   v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993)). Rather, as Daubert makes clear,

“[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Thus, while exercising its role as a gate

keeper, a trial court must take care not to transform a Daubert hearing into a trial

on the merits. Id.




                                              4
             a. Plaintiff’s Motion to Strike Defendants’ Statement Of
                Uncontested Material Facts And Affidavit Of Ben Smith
                (Doc. 34)

                    i. Legal Standard

         The Court has “broad discretion [] in ruling on the admissibility of expert

testimony in the summary judgment context.” Snapt Inc. v. Ellipse Commc'ns Inc.,

430 F. App'x 346, 351–52 (5th Cir. 2011). For the purposes of summary judgment, an

expert affidavit must include materials on which the expert based his opinion, as well

as an indication of the reasoning process underlying the opinion. Boyd v.

State Farm Ins. Companies, 158 F.3d 326, 331 (5th Cir. 1998).

                   ii. Discussion

         Plaintiff seeks to strike paragraphs 27 and 28 of Benjamin N. Smith’s

Affidavit1 (Doc. 27-7) and paragraphs 25 and 26 of Defendants’ Statement of




1   Paragraphs 27 and 28 of Smith’s Affidavit provide:

         27. The electronic data report from the Craige vehicle’s airbag system obtained
         by me on December 4, 2019 contains steering data in relation to the impact
         between the Craige vehicle and the Baylor vehicle. The steering data on the
         Craige vehicle is consistent with her steering minimally at less than 5 degrees
         or with her vehicle drifting without deliberate steering input. Lack of
         deliberate steering input by Craige does not necessitate that the Baylor vehicle
         entered Craige’s lane. Steering input by Craige immediately after impact with
         the Baylor vehicle is not recorded.

         28. Based on the accepted scientific method of determining the time necessary
         to move laterally on a roadway, it would have taken the Baylor tractor and
         tanker between 2.7 and 3.1 seconds to move laterally 5 to 6 feet to its left. If
         Craige was driving attentively at the time of the accident, then she would have
         been expected to perceive and react to the Baylor vehicle movement in 1.1 to
         1.9 seconds before impact. The Craige vehicles’s electronic data shows no
         response at all, a clear indication that Craige was driving inattentively and
         consistent with the Criage vehicle drifting into the Baylor tractor-tanker.
                                                5
Uncontested Material Facts2 (Doc. 27-1), which rely on Smith’s Affidavit. (Doc. 34).

Defendants present these statements in support of their Motion for Summary

Judgment. (Doc. 27). In short, Plaintiff seeks to strike Smith’s statements regarding

the cause of the accident at issue.

         Plaintiff asserts that the statements at issue are not supported by facts, data,

personal knowledge, or competency. (Doc. 34-1, p. 3). Plaintiff contends that Smith’s

statements include self-serving assertions and conclusions. (Id.).

         Defendants respond that Smith is qualified as an accident reconstruction

expert in both education and experience. (Doc. 45, p. 3). Defendants contend that each

fact or conclusion made by Smith in his affidavit is supported by reference to specific

data and accepted scientific methods or research. (Id. at p. 5).

         Plaintiff does not challenge Smith’s qualifications or methodology, but rather

challenges the underlying facts or data upon which Smith’s opinion is based. (See

generally Doc. 34-1). The reliability of data underlying an expert’s opinion, however,

goes to the weight of the evidence, and is subject to cross-examination, but should not

serve as basis for its exclusion. See Tyler v. Union Oil Co. of Cal., 304 F.3d 379, 393

(5th Cir. 2002) (“Unocal instead attempts to show that the underlying data—provided

by Unocal—was itself unreliable. This is an issue that Unocal could—and did—raise


2   Paragraphs 25 and 26 of Defendants’ Statement of Uncontested Material Facts provide:

         25. Craige would not have to actively steer the Kia to drift into the Quality
         Carriers tractor-trailer.

         26. The electronic evidence from the Kia airbag is consistent with Craige
         having steered less than 5 degrees to her right or drifting without steering.


                                                6
in cross-examination.”); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596

(1993). Accordingly, Plaintiff’s objection to Smith’s “facts [and] data” primarily goes

to the weight of Smith’s testimony but does not serve as a basis for exclusion.

       Plaintiff’s argument that Smith lacks personal knowledge does not persuade

otherwise. Federal Rule of Evidence 702 does not require an expert to have personal

knowledge. Fed. R. Evid. 702 (“A witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in the form of an opinion or

otherwise if: . . .”).

       Accordingly, Plaintiff’s Motion To Strike Defendants’ Statement Of

Uncontested Material Facts And Affidavit Of Ben Smith (Doc. 34) is denied.

           b. Defendants’ Daubert Motion In Limine To Exclude Or Limit The
              Testimony Of Jason Walton (Doc. 28)

                    i. Legal Standard

       The admissibility of expert testimony is governed by Rule 702 and Daubert v.

Merrell Dow Pharmaceuticals, Inc., which require the Court to serve as a gatekeeper,

ensuring all scientific testimony is relevant and reliable. This gatekeeping role

extends to all expert testimony, whether scientific or not. Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 147 (1999).

       Under Rule 702, the Court must consider three primary requirements in

determining the admissibility of expert testimony: (1) qualifications of the expert

witness; (2) relevance of the testimony; and (3) reliability of the principles and

methodology upon which the testimony is based. Fayard v. Tire Kingdom, Inc.,

No. 09-171-BAJ, 2010 WL 3999011, at *1 (M.D. La. Oct. 12, 2010). In Daubert, the

                                          7
United States Supreme Court listed factors to consider when determining reliability

of expert methodology, to include “whether a theory or technique can be (and has

been) tested, whether it has been subjected to peer review and publication, the known

or potential rate of error, and the existence and maintenance of standards controlling

the technique’s operation, as well as general acceptance.” Watkins v. Telsmith, Inc.,

121 F.3d 984, 989 (5th Cir. 1997) (internal alterations omitted; quoting Daubert,

509 U.S. at 593–594).

      This list is merely illustrative, however, and the Supreme Court has also

emphasized that “the Daubert analysis is a ‘flexible’ one, and that ‘the factors

identified in Daubert may or may not be pertinent in assessing reliability, depending

on the nature of the issue, the expert’s particular expertise, and the subject of his

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (quoting

Kumho Tire, 526 U.S. at 150). “The district court’s responsibility is ‘to make certain

that an expert, whether basing testimony upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.’” Id. (quoting Kumho Tire,

526 U.S. at 152).

      Notably, Daubert motions are not appropriate when they attack “the

underlying facts upon which [an expert’s] opinion was based. That approach is not

contemplated under a Daubert challenge.” In re Katrina Canal Breaches Consol.

Litig., No. 10-866, 2012 WL 4328354, at *1 (E.D. La. Sept. 20, 2012). Rather, the

reliability of data underlying an expert’s opinion goes to the weight of the evidence,



                                           8
and is subject to cross-examination, but should not serve as basis for its exclusion.

See Tyler v. Union Oil Co. of Ca., 304 F.3d 379, 393 (5th Cir. 2002) (“Unocal instead

attempts to show that the underlying data—provided by Unocal—was itself

unreliable. This is an issue that Unocal could—and did—raise in cross-

examination.”); In re Katrina Canal Breaches, 2012 WL 4328354, at *1 (“Courts

should not be lured by arguments disguised as Daubert challenges that actually

attack the weight of the expert testimony, not its admissibility.”). The validity or

correctness of an expert’s conclusions are issues for the jury to determine after the

Daubert analysis. See Pipitone, 288 F.3d at 250 (“The fact-finder is entitled to hear

Dr. Coco’s testimony and decide whether it should accept or reject that testimony

after considering all factors that weigh on credibility, including whether the predicate

facts on which Dr. Coco relied are accurate.”).

      Ultimately, the Court has broad discretion in deciding whether to admit expert

opinion testimony. Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1050

(5th Cir. 1998). “Notwithstanding Daubert, the Court remains cognizant that ‘the

rejection of expert testimony is the exception and not the rule.’” Barnett v.

Nat’l Cont’l Ins. Co., No. 3:17-CV-153-JWD-EWD, 2019 WL 126732, at *3

(M.D. La. Jan. 8, 2019) (quoting Johnson v. Samsung Elecs. Am., Inc., 277 F.R.D. 161,

165 (E.D. La. 2011)).

      With these principles in mind, the Court turns to the Defendants’ Daubert

challenge.




                                           9
                 ii. Discussion

       Defendants seek to exclude Plaintiff’s proposed accident reconstruction expert,

Jason Walton, because his opinions allegedly do not meet the requirements of

Federal Rule of Evidence 702 and Federal Rule of Civil Procedure 26(a)(2)(B)(ii).

(Doc. 28). Defendants argue that Walton’s opinions do not include reliable principles

and methods or reliably apply principles and methods to the facts of the case.

(Doc. 28-1, p. 5).

       First, Federal Rule of Civil Procedure 26(a)(2)(B)(ii) requires an expert report

to include the facts or data considered by the witness in forming his opinions. The

Court is not persuaded by Defendants’ argument that Walton’s expert report is

violative of Rule 26(a)(2)(B)(ii). Rather, a review of Walton’s report indeed reveals the

facts and data upon which his opinion is based. (Doc. 28-9, p. 7–9). Similar to Smith,

the reliability of data underlying Walton’s opinion goes to the weight of the evidence,

and is subject to cross-examination, but should not serve as a basis for its exclusion.

See Tyler v. Union Oil Co. of Ca., 304 F.3d 379, 393 (5th Cir. 2002).

       Second, under Federal Rule of Evidence 702, the Court must consider three

primary requirements in determining the admissibility of expert testimony:

(1) qualifications of the expert witness; (2) relevance of the testimony; and

(3) reliability of the principles and methodology upon which the testimony is based.

Fayard v. Tire Kingdom, Inc., No. 09-171-BAJ, 2010 WL 3999011, at *1

(M.D. La. Oct. 12, 2010).

       Defendants do not challenge Walton’s qualifications or the relevance of his



                                           10
testimony. (See generally Doc. 28). Accordingly, the Court turns to the reliability of

the principles and methodology upon which Walton’s testimony is based. Id.

Defendants challenge Walton’s principles and methodology in reaching the following

conclusions: (1) the mud flap on the Baylor trailer left a rubber material transfer on

the Craige Kia, which shows that the Baylor trailer entered Craige’s lane; (2) the

Craige Kia left the roadway at a 16 degree angle; (3) had the Craige Kia turned or

merged into the Baylor trailer, the Craige Kia would have rotated clockwise off of the

roadway into the median; and (4) the Craige Kia could not have drifted into the Baylor

trailer and hit the mud flaps and fender due to the left rear tires of the tractor being

in the way. (Doc. 28-1, p. 5–7).

      Plaintiff responds that Walton has identified facts, physical evidence, and data

to support his conclusions. (Doc. 35, p. 1). Additionally, Plaintiff argues that Walton’s

analyses follow scientific methodology and Walton’s conclusions are based on

substantial knowledge and expertise, satisfying the requirements set forth in

Rule 702 and Daubert. (Id.). Plaintiff asserts that Walton has reviewed photographs,

sworn testimony, physical evidence, data downloads, and commonly accepted

methodology in the field of accident reconstruction. (Id. at p. 6). Plaintiff argues that

Defendants simply do not agree with Walton’s conclusions, but the Court should focus

on the principles and methodology used by the expert rather than the expert’s

ultimate conclusions. (Id. at p. 5 (citing Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 595 (1993)).

      A review of Walton’s expert report shows that in forming his conclusions, he



                                           11
conducted a personal inspection of the collision scene, reviewed reports, photographs,

measurements, diagrams, event data recorder downloads of each vehicle, and

deposition testimony. (Doc. 28-9, p. 7–9). Walton asserts that the download of the

Craige Kia, the physical evidence of the vehicles involved, and the physical evidence

documented at the scene support his opinion as to the cause of the collision.

      The Court previously held that an accident reconstruction expert’s

methodology was “reliable enough for the purpose of admissibility” when the expert’s

methodology consisted of an inspection of the site and taking numerous photographs

for review. Young v. Am. Eagle Lines, No. CV 05-1079-JVP-SCR, 2007 WL 9710791,

at *2 (M.D. La. Feb. 14, 2007). There, the proposed expert “detailed his observations

and explained that his opinions were based upon his personal inspection and

photographs taken of the trailer, his experience in accident reconstruction, his

education as a mechanical engineer, and his personal knowledge of the trailer's

construction.” Id. Additionally, the expert “conducted a visual inspection of the trailer

and reviewed photographs of it.” Id. The Court found that the proposed expert’s

“failure to conduct specific testing, perform calculations, and/or review additional

materials are factors for the jury to consider when weighing the evidence.” Id. at *3.

      The Court finds this case to be similar. Although Walton reached a different

conclusion about the forces involved in the accident and their effect on the vehicles,

his methodology is sufficient for the purpose of admissibility. Graham v. Hamilton,

872 F. Supp. 2d 529, 538 (W.D. La. 2012) (expert's methodology reliable when he

detailed the impacts that the plaintiff's car sustained based on a review of the police



                                           12
reports, eyewitness accounts, and photographs of the accident scene, and then used

his expertise to estimate the vehicle's likely change in speed as a result of the

collision); see also Burgo v. Davis, No. 15-2430, 2016 WL 3257589, at *1, 4

(E.D. La. June 14, 2016) (accident reconstruction expert's opinion reliable when he

relied upon photographic evidence of the accident, but did not personally inspect the

vehicles); see also Thomas v. Chambers, No. CV 18-4373, 2019 WL 1670745, at *4

(E.D. La. Apr. 17, 2019) (“Conflicts among the experts' opinions must be resolved by

the jury.”).

       The     Court   reminds   the   parties   that   “[v]igorous   cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence.”

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993). Additionally, while

Defendants take issue with Walton’s conclusions, the Supreme Court has recognized

that the focus, “of course, must be solely on principles and methodology, not on the

conclusions that they generate.” Id. at 594–95. Because the Court has found Walton’s

principles and methodology sufficient, Defendants’ Daubert Motion In Limine To

Exclude Or Limit The Testimony Of Jason Walton (Doc. 28) is denied.

          c. Defendants’ Motion for Summary Judgment (Doc. 27)

                  i. Legal Standard

       A court may grant summary judgment only “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). A dispute regarding a material fact is “genuine”



                                           13
if the evidence is such that a reasonable jury could return a verdict in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

ruling on motions for summary judgment, courts are required to view all inferences

drawn from the factual record in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Coleman

v. Hous. Indep. School Dist., 113 F.3d 528, 533 (5th Cir. 1997).

       To survive summary judgment, however, the nonmoving party must do more

than allege an issue of material fact: “Rule 56(e) . . . requires the nonmoving party to

go beyond the pleadings and by her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is

a genuine issue for trial.” Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400, 402

(5th Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). “Rule 56

does not impose upon the district court a duty to sift through the record in search of

evidence to support a party’s opposition to summary judgment.” Ragas v.

Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citations and quotation

marks omitted). A party that fails to present competent evidence opposing a motion

for summary judgment risks dismissal on this basis alone. E.g., Broussard v.

Oryx Energy Co., 110 F. Supp. 2d 532, 536 (E.D. Tex. 2000) (“Plaintiff produced no

genuine issue of material fact to prevent the granting of [Defendant’s] Motion, and

therefore, the Court could grant [Defendant’s] Motion for Summary Judgment on this

basis alone.”).




                                          14
                 ii. Discussion

       To prevail on the issue of liability, Defendants argue that Plaintiff is required

to identify specific evidence in the record to support his claims that the Baylor trailer

exited his lane and entered the left lane of I-12; Plaintiff cannot rely on

unsubstantiated assertions, improbable inferences, and unsupported speculation.

(Doc. 27-2, p. 5, 9). Defendants contend that Baylor was not negligent because he was

traveling straight in his own lane and obeying the traffic laws when the Craige

vehicle collided with his vehicle. (Id. at p. 8). Because Plaintiff cannot meet his burden

of proof on an essential element of his claim, Defendants assert that summary

judgment is warranted. (Id. at p. 9).

       Plaintiff responds that the central dispute is the physical placement of the

initial collision between the Craige Kia and Baylor trailer, specifically, whether

Craige merged into Baylor or Baylor merged into Craige. (Doc. 36, p. 3). Citing

testimony of its expert Walton, Plaintiff asserts that the physical evidence is

indicative of the Craige Kia making contact with the left side of the Baylor trailer

fender from the rear while moving forward or straight-ahead. (Id. at p. 4). Plaintiff

asserts that the “rubber material transfer to the Craige Kia passenger door A-pillar

and damage to the trailer fender is further proof that the Baylor trailer merged into

the Craige Kia.” (Id. at p. 5).

       After permitting both Smith and Walton’s testimony, there is clearly a core

factual dispute between the parties regarding the cause of the accident—namely,

whether the Craige Kia or Baylor trailer merged into the other vehicle. The Court



                                           15
may grant summary judgment only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A dispute regarding a material fact is “genuine” if the

evidence is such that a reasonable jury could return a verdict in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      Because the Court finds that a genuine issue of material fact precludes

summary judgment, Defendants’ Motion For Summary Judgment (Doc. 27) is denied.

   III.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion To Strike Defendants’

Statement Of Uncontested Material Facts And Affidavit Of Ben Smith

(Doc. 34) is DENIED.

      IT IS FURTHER ORDERED that Defendants Quality Carriers, Inc.,

Bay Insurance Risk Retention Group, Inc., Fireman's Fund Insurance Company,

Old Republic Insurance Company, Transguard Insurance Company of America, Inc.,

and Abraham Baylor’s Daubert Motion In Limine To Exclude Or Limit The

Testimony Of Jason Walton (Doc. 28) is DENIED.

      IT IS FURTHER ORDERED that Defendants Quality Carriers, Inc.,

Bay Insurance Risk Retention Group, Inc., Fireman's Fund Insurance Company,

Old Republic Insurance Company, Transguard Insurance Company of America, Inc.,

and Abraham Baylor’s Motion For Summary Judgment (Doc. 27) is DENIED.




                                         16
     IT IS FURTHER ORDERED that Plaintiff’s Request For Oral Argument

(Doc. 37) is DENIED.



                         Baton Rouge, Louisiana, this 30th day of June, 2021



                               _____________________________________
                               JUDGE BRIAN A. JACKSON
                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA




                                 17
